FILED
                                                                       MARCH 9, 2017
                                                                 In the Office of the Clerk of Court
                                                               WA State Court of Appeals, Division III




           IN THE COURT OF APPEALS OF THE STATE OF WASHINGTON
                              DIVISION THREE

STATE OF WASHINGTON,                         )
                                             )         No. 33432-5-111
                     Respondent,             )         (consolidated with 33052-4-111)
                                             )
      V.                                      )
                                             )
MARIA I. MANZO,                              )
                                             )         UNPUBLISHED OPINION
                     Appellant.              )
                                             )
                                             )
In the Matter of the Personal Restraint of   )
                                             )
MARIA I. MANZO                               )


      FEARING, C.J. -    In 2004, Maria Manzo pied guilty to conspiracy to possess

cocaine with the intent to deliver. She now argues that she received ineffective assistance

of counsel because her trial counsel failed to inform her of the full immigration

consequences of her plea or he affirmatively misadvised her of the immigration

consequences. We disagree.


                                         FACTS

       Maria Isabel Manzo came to the United States in 1996 at the age of twelve years

old. On November 12, 2003, following a search of her home, the State of Washington
No. 33432-5-III cons. 33052-4-III
State v. Manzo;PRP of Manzo


charged Maria Manzo with possession of marijuana with intent to deliver, possession of

cocaine with intent to deliver, possession of stolen property in the first degree, and alien

in possession of a firearm. Attorney Adolfo Banda represented Manzo.

       On January 12, 2004, Maria Manzo pied guilty to the amended charge of

conspiracy to possess cocaine with the intent to deliver. The State recommended time

served and restitution. Defense counsel Adolfo Banda checked a box allowing the court

to "review the police reports and/or a statement of probable cause supplied by the

prosecution to establish a factual basis for the plea." Clerk's Papers (CP) at 12.

       After accepting the plea, the trial court, on January 12, 2004, heard argument

regarding sentencing. Adolfo Banda commented:

              My client has-actually I know my client has an immigration hold
      and she'll be deported. She'll be joined by her infants in Mexico once she
      gets to Mexico. The deportation in itself is punishment. She won't be able
      to come back to this country and she won't be able to acquire legal status in
      this country as the law stands right now. Therefore, in the interests of
      justice, we ask the court to accept the State's recommendation.

CP at 51. Victor Guzman interpreted the English words of Banda into Spanish for Maria

Manzo. When the court asked if Manzo wished to comment, Manzo replied: "I just want

to be reunited with my children." CP at 51.




                                              2
No. 33432-5-111 cons. 33052-4-111
State v. Manzo;PRP of Manzo


       During the 2004 plea hearing, neither the trial court nor counsel informed Maria

Manzo of her right to appeal the sentence. Neither the trial court nor counsel informed

Manzo of the right to collateral attack of the judgment or a time limit for collateral attack.

                                       PROCEDURE

       On November 29, 2011, Maria Manzo filed, with the trial court, a motion to

withdraw her guilty plea. In support of her motion, Manzo filed two declarations and two

declarations from Adolfo Banda.

       In Maria Manzo's first declaration, she averred:

               Mr. Banda never told me anything specific about what would happen
       at immigration. The only things that were told to me were in the papers
       that I signed. It was my understanding from these papers that when I
       pleaded guilty that I would still have some chance to argue to stay here in
       the United States. I had been here for a long time and I had two children
       and one of them needed to see doctors .

               . . . I also found out from my immigration lawyer that my lawyer for
       this case should have warned me that by signing these papers that I
       wouldn't have any chances at all to stay in the United States. If that had
       been explained to me clearly[,] I would have not just agreed to be deported.
       I didn't have anything to do with drugs and I would have testified in court
       about this.

CP at 41.

       In her second declaration, Maria Manzo stated:

              I remember now that Mr. Banda told me that it would give a better
       chance of the court going along with the agreement he made with the
       prosecutors if he also said that I would be deported. I was very concerned
       about this, but then he also told me that he wasn't an immigration lawyer so

                                              3
No. 33432-5-111 cons. 33052-4-111
State v. Manzo;PRP of Manzo


      he actually didn't know whether or not I would be deported. He said that it
      meant just that I was being sent for deportation. He said that this would be
      up to the immigration court. I remember now after having it read to me
      how he also talked about my children to the judge.

CP at 42.

      In his first declaration, Adolfo Banda declared:

              It was always my general practice to go over all the sections of a
      client's guilty plea with my client. This would include the general
      immigration warnings that are part of the State of Washington Statement of
      Defendant on Plea of Guilty.

CP at 36. He also averred that he recommended to Maria Manzo to employ an Alford

plea for immigration reasons.

      In Adolfo Banda's second declaration, he avowed:

             As previously stated, I was not certain that Ms. Manzo would
      actually be deported as a result of this conviction. It seemed likely to me
      that Ms. Manzo would be sent for deportation proceedings after the case
      had ended. It was my intention in bringing up the issue of deportation to
      the court to make the court mindful of the fact that if she was going to be
      deported that any additional conditions that the court might add as to drug
      treatment would be impossible for Ms. Manzo to fulfill.

CP at 54.

      Maria Manzo also filed an affidavit of immigration attorney, Drew White. White

declared that he recently interviewed Manzo, who informed him that she lacked

knowledge that her guilty plea precluded her from obtaining legal status in the United

States. White further averred that Manzo's crime prevented her from legal status in this


                                            4
No. 33432-5-111 cons. 33052-4-111
State v. Manzo;PRP of Manzo


country. White faults Adolfo Banda for failing to inform Manzo of the direct deportation

consequences of her plea.

       On January 9, 2015, the trial court transferred the motion to withdraw the guilty

plea to this court to be considered as a personal restraint petition. When transferring the

case, the trial court found that Adolfo Banda did not affirmatively misadvise Maria

Manzo regarding the immigration consequences of her plea.

       On May 27, 2015, Maria Manzo appealed the trial court's January 12, 2004

acceptance of her guilty plea and finding of guilt. Our court commissioner ruled the

appeal to be timely given Manzo's lack of notice regarding a right to appeal.

Commissioner's Ruling, State v. Manzo, No. 33432-5-111 (Wash. Ct. App. July 8, 2015).

We consolidated the direct appeal with the personal restraint petition.

                                 LAW AND ANALYSIS

       In both her personal restraint petition and her direct appeal, Maria Manzo argues

that she received ineffective assistance of counsel because Adolfo Banda misadvised her

of the full immigration consequences of her guilty plea. Therefore, according to Manzo,

Padilla v. Kentucky, 559 U.S. 356, 130 S. Ct. 1473, 176 L. Ed. 2d 284 (2010) compels

vacation of her plea. The State responds, in part, that attorney Banda warned Manzo of

the full legal consequences. We agree with the State.




                                             5
No. 33432-5-111 cons. 33052-4-111
State v. Manzo;PRP of Manzo


       Because we review Maria Manzo's personal restraint petition, we may consider

affidavits filed by Manzo in support of her motion to vacate. In re Personal Restraint of

Ramos, 181 Wash. App. 743, 749, 326 P.3d 826 (2014), review granted, 181 Wash. 2d 1029

(2015). Because we also review this case on direct appeal, Manzo receives the benefit of

the changes in law since her 2004 plea. In re Ramos, 181 Wash. App. at 749. Anyway, our

state high court held that Padilla v. Kentucky did not announce a new rule as applied in

Washington and therefore the benefits of Padilla apply retroactively to defendants in

collateral review. In re Personal Restraint of Yung-Cheng Tsai, 183 Wash. 2d 91, 103,351

P.3d 138 (2015).

       A strong public interest encourages the enforcement of a plea agreement when an

accused voluntarily and intelligently enters the plea. In re Detention ofScott, 150 Wn.

App. 414,426, 208 P.3d 1211 (2009). Nevertheless, the court may allow a defendant to

withdraw his guilty plea when the withdrawal is necessary to correct a manifest injustice.

In re Detention of Scott, 150 Wash. App. at 426. The defendant bears the burden of

proving manifest injustice, defined as "' obvious, directly observable, overt, not

obscure.'" In re Detention ofScott, 150 Wash. App. at 426-27 (internal quotation marks

omitted) (quoting State v. Ross, 129 Wash. 2d 279, 283-84, 916 P.2d 405 (1996)). For

purposes of withdrawing a guilty plea, a manifest injustice exists under four per se

nonexclusive instances: (1) the defendant did not ratify the plea, (2) the plea was not


                                             6
  No. 33432-5-111 cons. 33052-4-111
· State v. Manzo;PRP of Manzo


voluntary, (3) the defendant received ineffective assistance of counsel, or (4) the plea

 agreement was not kept. State v. Wakefield, 130 Wn.2d 464,472, 925 P.2d 183 (1996);

State v. Wilson, 162 Wash. App. 409, 414-15, 253 P.3d 1143 (2011). Maria Manzo relies

 only on ineffective assistance of counsel.

        To establish ineffective assistance of counsel, a defendant must satisfy a two-part

test (1) that his or her counsel's assistance was objectively unreasonable and (2) that as a

result of counsel's deficient assistance, he or she suffered prejudice. Strickland v.

 Washington, 466 U.S. 668,690, 104 S. Ct. 2052, 80 L. Ed. 2d 674 (1984). To

demonstrate the first prong, deficient performance, a reviewing court adjudges the

reasonableness of counsel's challenged conduct on the facts of the particular case, viewed

as of the time of counsel's conduct. Strickland, 466 U.S. at 690. The appellate court

presumes counsel's effectiveness. State v. Gomez Cervantes, 169 Wn. App. 428,434,

282 P.3d 98 (2012).

       The Sixth Amendment right to effective assistance of counsel encompasses the

plea process. McMann v. Richardson, 397 U.S. 759, 771, 90 S. Ct. 1441, 25 L. Ed. 2d
763 (1970); State v. S(?ndoval, 171 Wash. 2d 163, 168-69, 249 P.3d 1015 (2011). Faulty

advice of counsel may render the defendant's guilty plea involuntary or unintelligent.

Hill v. Lockhart, 474 U.S. 52, 56-57, 106 S. Ct. 366, 88 L. Ed. 2d 203 (1985); State v.

Sandoval, 171 Wash. 2d at 169. To establish that the plea was involuntary or unintelligent


                                              7
No. 33432-5-III cons. 33052-4-III
State v. Manzo;PRP of Manzo


due to counsel's inadequate advice, the defendant must show under the test in Strickland

that his attorney's performance was objectively unreasonable and that he was prejudiced

by the deficiency. Sandoval, 171 Wash. 2d at 169.

       Prior to Padilla v. Kentucky, 559 U.S. 356 (2010), Washington law considered

deportation a collateral consequence of a conviction and anything short of an affirmative

misrepresentation by counsel of the plea's deportation consequences could not support a

plea withdrawal. State v. Sandoval, 171 Wash. 2d at 170 n.1; In re Personal Restraint of

Yim, 139 Wash. 2d 581, 587-89, 989 P.2d 512 (1999). Padilla explicitly rejected the

proposition that only affirmative erroneous advice about deportation consequences of the

plea, and not failure to give such advice, could constitute ineffective assistance of

counsel. Padilla also emphasized that, for at least the past fifteen years, professional

norms imposed an obligation on counsel to provide advice on the deportation

consequences of a client's plea.

       Dicta in Padilla suggests that its holding also applies to undocumented noncitizens

who would become ineligible to apply for relief.

              [W]e have recognized that "preserving the possibility of'
       discretionary relief from deportation ... "would have been one of the
       principal benefits sought by defendants deciding whether to accept a plea
       offer or instead to proceed to trial."




                                             8
No. 33432-5-III cons. 33052-4-III
State v. Manzo;PRP of Manzo


Padilla, 559 U.S. at 368 (quoting INS v. St. Cyr, 533 U.S. 289, 323, 121 S. Ct. 2271, 150
L. Ed. 2d 347 (2001)). This court applied a full Padilla analysis when an undocumented

defendant argued that counsel failed to advise him that his offense constituted a

commission of a crime involving moral turpitude, which automatically made him

ineligible to remain in the United States. In re Ramos, 181 Wash. App. at 754.

       Maria Manzo relies on State v. Little/air, 112 Wash. App. 749, 51 P.3d 116 (2002).

In Little/air, the defendant did not receive immigration warnings because his attorney

struck them from the written plea of guilty. Counsel subjectively believed that his client

was a United States citizen. The trial court vacated the guilty plea, and this court

affirmed. This court noted that when Littlefair pled, he did not know the likelihood of

deportation. His lack of knowledge was not due to any fault or omission on his part.

Littlefair did not consider the stricken subsections applied to him, so he did not read

them. The sentencing court failed to ascertain whether counsel properly advised

Littlefair of possible deportation consequences.

       State v. Little/air lacks any relevance to this appeal. Contrary to the argument of

Maria Manzo, her trial counsel specifically warned that she would be deported and not be

eligible to return to the United States. During the January 12, 2004, hearing, Adolfo

Banda declared: "[A]ctually I know my client has an immigration hold and she'll be

deported. She'll be joined by her infants in Mexico once she gets to Mexico." CP at 51.


                                             9
No. 33432-5-111 cons. 33052-4-111
State v. Manzo;PRP of Manzo


Banda added: "She won't be able to come back to this country and she won't be able to

acquire legal status in this country as the law stands right now." CP at 51.

       Maria Manzo protests that she did not understand she could not return to the

United States. Nevertheless, her counsel specifically stated otherwise during the plea

hearing. We recognize that Manzo probably does not understand English. Nevertheless,

an interpreter repeated, in Spanish, her counsel's clarion warning. She does not allege

any faulty translation. Manzo does not aver that Adolfo Banda advised her contrary to

his court comments or that Banda later recanted his comments.

                                     CONCLUSION

       We affirm Maria Manzo 2004's guilty plea. We dismiss her personal restraint

petition and deny her appeal.

      A majority of the panel has determined this opinion will not be printed in the

Washington Appellate Reports, but it will be filed for public record pursuant to RCW

2.06.040.




WE CONCUR:




                                            10